TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00676-CV


In re Billy Ross Sims




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R AN D U M   O P I N I O N

		Relator Billy Ross Sims petitions for a writ of mandamus compelling Travis County
District Clerk Amalia Rodriguez-Mendoza to file his petition for writ of mandamus, issue citation,
provide forms for service of citation and process by the constable, and communicate with him about
his filings, which he alleges she has not done.
		Appellate courts may issue writs of mandamus only against a district judge
or county judge sitting in our district, or to enforce our jurisdiction, none of which are
implicated here.  See Tex. Gov't Code Ann. § 22.221(b) (West 2004); In re Simpson, 997 S.W.2d
939 (Tex. App.--Waco 1999, orig. proceeding); In re Strickhausen, 994 S.W.2d 936 
(Tex. App.--Houston [1st Dist.] 1999, orig. proceeding).
		The petition for writ of mandamus is dismissed for want of jurisdiction.  See Tex. R.
App. P. 52.8(a).



							_________________________________________
							Jeff Rose, Justice
Before Justices Puryear, Rose and Goodwin
Dismissed for Want of Jurisdiction
Filed:   November 10, 2011